Citation Nr: 1115512	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total rating due to individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1951 to September 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In a November 2009 decision, the Board denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In an October 2010 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion for Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded, in pertinent part, so that an attempt could be made to obtain additional private records regarding the Veteran's end of employment as a court clerk for the state of Massachusetts in 1997.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Initially, it is noted that the Veteran is in receipt of a total combined disability rating of 70 percent.  His service-connected disabilities include residuals of a wound to the left forearm, severe, muscle groups (MGs) VII and VIII, rated as 30 percent disabling; post-traumatic stress disorder (PTSD), rated as 30 percent disabling; residual wound of the left leg, MGs XI and XII, with foot drop, rated as 30 percent disabling; residuals of wound to the right leg, MG XI, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; hepatitis, rated as noncompensable; and malaria, rated as noncompensable.  

It is contended that the Veteran's service-connected disabilities preclude substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here the appellant has reported that he is unable to work due to his service-connected disabilities.  Since the November 2009 Board decision, the Veteran has been afforded some VA medical examinations (February 2010 and May 2010).  The Veteran has not been afforded a recent VA audiometric examination or a recent VA PTSD examination.  Hence, the record is not fully developed on whether he is capable of sustained employment.  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to the service-connected disability more nearly approximate the criteria for a total rating based on unemployability.

The JMR noted that the Board did not address evidence that was favorable to the Appellant's claim in that the Board decision did not discuss evidence of the Veteran's PTSD as it relates to his claim for TDIU.  Specifically, it was pointed out that a social worker, P.S., of the Broxton Vet Center reported in an August 2005 letter that the Veteran first presented at that facility in June 2005.  At that time, he had complaints consistent with PTSD.  Additionally, in October 2006, it was reported that he did not know that his PTSD symptoms were possibly causing him to retire in 1997.  The Court found that preclusion of consideration of this favorable information as to the Veteran's claim was to be cured upon remand to the Board.  

Moreover, the Court pointed out that the Board did not attempt to obtain employment records from the Commonwealth of Massachusetts.  Specifically, it was noted that when the Veteran filed his claim for a TDIU, he noted that his disabilities affected his ability to work full-time as a court clerk in 1997.  In other documents, he alleged that he had not worked since that time.  When examined by VA in August 2006, he reported that he worked for 35 years for the Commonwealth of Massachusetts and that in the last 3-4 years of his employment, he ran the jury system.  He reportedly became unable to work around the age of 65.  An attempt was to be made upon remand for obtain these records as they might prove favorable to the Veteran's claim for a TDIU.  

In the Brief of the Appellant, (date unknown), it was argued that VA failed to obtain relevant records from the Massachusetts Judiciary regarding the Veteran's employment, and that those records were relevant to this case.  This argument was brought forward in the Joint Motion for Remand, and was incorporated in the October 15, 2010 Order of the Court.  Curiously, the Veteran's attorney has indicated that the Veteran's now waives his right to have his employment records obtained and associated with the claims folder.  The Board is unwilling and unable to go against an Order of the Court.  Hence, those records, and any other needed records will be requested.  It is expected that the Veteran will provide the appropriate authorizations to allow those records to be obtained, inasmuch as the Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Recently added to the record was a private vocational assessment dated in March 2011 regarding the Veteran's service-connected disabilities upon his ability to obtain and maintain gainful employment.  This document has not been considered by the RO regarding the Veteran's claim.  It was indicated in the document that since his retirement from the Massachusetts Judiciary, the Veteran had attempted other employment, albeit, unsuccessfully.  Records from those employers should be obtained.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran is to be contacted and requested to provide the names, addresses and approximate dates of treatment of all health care providers, VA and non-VA that treated the Veteran for his service-connected disabilities since 2005.  The Veteran is also requested to provide the names, addresses and approximate dates of employment of all employers, including the Commonwealth of Massachusetts Judiciary, as well as other post Massachusetts Judiciary employers whose records have not been secured for inclusion in the record.  After the Veteran has signed the appropriate releases, all medical and employment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After the above development has been completed, the Veteran should be afforded a VA audiometric examination to determine the severity of his hearing loss, and to what extent it affects his ability to obtain and maintain substantially gainful employment.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA  Audio Examination, revised on February 17, 2010.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected hearing loss.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  After the above developments have been completed, the Veteran should be afforded a VA PTSD Review examination to determine the severity of his PTSD, and to what extent it affects his ability to obtain and maintain substantially gainful employment..  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Review Examination for PTSD  Examination.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service connected PTSD.  The examination report must include a complete rationale for all opinions and conclusions reached.
4.  After the above developments have been completed, The Veteran should be afforded a VA general medical examination.  The claims folder should be made available to the physician for review before the examination.  The physician is requested to comment on any nonservice-connected disorders noted or observed during the examination.  Additionally, the examiner should be requested to provide an opinion as to whether or not the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include describing the disabilities' functional impairment and how that impairment impacts on physical and sedentary employment.  

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

7.  The RO/AMC will then readjudicate the Veteran's claim with consideration of all evidence of record, to include that favorable to the Veteran's claim (e.g., the August 2005 social worker's letter that the Veteran had complaints consistent with PTSD and the October 2006 report in which the Veteran reported that he did not know that his PTSD symptoms were possibly causing him to retire).  Also, the RO/AMC should consider any additional evidence added to the record subsequent to the Board's 2009 vacated decision, to include that added as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

